


Exhibit 10.2

 

AMENDMENT #1 TO SERVICES AGREEMENT

 

This AMENDMENT #1 TO SERVICES AGREEMENT (the “Addendum”), dated as of April 1,
2015 (the “Effective Date”), is entered into between Liberty Interactive
Corporation (“Liberty”) and Provide Commerce, Inc. (“Provide”).

 

RECITALS

 

A.                                    Liberty and Provide (collectively, the
“Parties”) have previously entered into a Services Agreement dated December 31,
2014 (the “Agreement”) and desire to modify certain terms and conditions
therein.

 

B.                                    All capitalized terms used herein but not
defined shall have the meanings given to such terms in the Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and in consideration of
mutual covenants and agreements of the Parties hereto, the Parties mutually
covenant and agree as follows:

 

1.                                      Section 6.02 of the Agreement shall be
amended and replaced in its entirety with the following:

 

“6.02                  Termination.  Notwithstanding anything herein to the
contrary, the rights and obligations of each Party under this Services Agreement
shall terminate, and the obligation of the Service Provider to provide or cause
to be provided any Service shall cease, on the earliest to occur of (i) the last
date indicated for the termination of any Service as indicated on the Services
Schedule, (ii) the date on which the provision of all Services has been
cancelled pursuant to Article IV hereof, (iii) the date on which this Services
Agreement is terminated by either Party, as the case may be, in accordance with
the terms of Section 6.03 hereof or (iv) June 30, 2015; provided, that, in each
case, no such termination shall relieve any Party of any liability for any
breach of any provision of this Services Agreement prior to the date of such
termination.”

 

2.                                      Exhibit A of the Agreement shall be
amended and replaced in its entirety, as of the Effective Date, with the
Exhibit A attached to this Amendment.

 

3.                                      Except as otherwise amended herein, the
Agreement shall remain in full force and effect.

 

4.                                      This Amendment may be executed in any
number of counterparts, each of which may be executed by less than all of the
Parties hereto, and all of which together shall constitute one instrument.  This
Amendment may be executed and delivered by facsimile and the Parties agree that
such facsimile execution and delivery shall have the same force and effect as
delivery of an original document with original signatures, and that each Party
may use such facsimile signatures

 

1

--------------------------------------------------------------------------------


 

as evidence of the execution and delivery of this Amendment by all Parties to
the same extent that an original signature could be used.

 

5.                                      This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of Delaware, without regard
to Laws that may be applicable under conflicts of Laws principles (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Law of any jurisdiction other than the State of Delaware.

 

IN WITNESS WHEREOF, Liberty and Provide have executed this Amendment as of the
Effective Date.

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

Signed:

/s/ Craig Troyer

 

 

 

Printed Name:

Craig Troyer

 

 

 

Title:

Vice President

 

 

 

 

 

PROVIDE COMMERCE, INC.

 

 

 

 

 

Signed:

/s/ Scott D. Levin

 

 

 

Printed Name:

Scott D. Levin

 

 

 

Title:

Executive Vice President and General Counsel

 

2

--------------------------------------------------------------------------------


 

Exhibit A
Schedule of Services

 

Functional Area

 

Description of
Service

 

Service End
Date(1)

 

Payment for Service(2)

 

 

 

 

 

 

 

IT SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

Network Access through VPN, where applicable.

 

As Needed.

 

Outside Date

 

 

Hourly Rates for Services between April 1, 2015 and Outside Date: $75/Hr

Segregated Data Storage on Provide’s Servers.

 

Access restricted to drive segments containing RedEnvelope data, as needed.

 

Outside Date

 

All OH Telecom and Network Services shall be billed to RedEnvelope at cost.

E-mail (including web based and VPN access)

 

Same as pre-close level of access and support.

 

Outside Date

 

 

Help Desk (including Footprints support for all IT Services specified herein)

 

Same as pre-close level of access and support.

 

Outside Date

 

 

 

--------------------------------------------------------------------------------

(1)  Services contemplated in this Exhibit A shall initiate on April 1, 2015.
The Receiving Party shall have the right to terminate a service soon as
practicable (in accordance with the terms of the Services Agreement) but the
provision of such service shall not extend past June 30, 2015 (“Outside Date”).
The Outside Date may be amended by the Parties from time to time upon written
amendment of this Exhibit A.

(2)  Invoices shall be submitted electronically on a bi-weekly basis, with such
amounts being due within thirty (30) days of receipt of invoice.

 

1

--------------------------------------------------------------------------------


 

Telecom and Network Services (e.g. internet, phone, fax, conference call, video
conference, support for company approved cell/smart phones, PDAs, etc.)

 

Same as pre-close level of access and support.

 

Outside Date

 

 

IT Backup/Data Security

 

Same as pre-close level of access and support, as needed.

 

Outside Date

 

 

 

 

 

 

 

 

 

Computer Accessories (e.g. keyboard, mouse, monitors, ethernet cables, etc.)

 

To the extent it is feasible, the same as pre-close level of access and support.

 

Outside Date

 

Provide will pass through the cost to purchase any additional accessories; such
costs to be approved by RedEnvelope upon request for such accessories.

 

 

 

 

 

 

 

Computer Software (i.e. all laptop/desktop software currently licensed to
Provide, like Microsoft Office, Exchange, etc.)

 

To the extent it is feasible, the same as pre-close level of access and support
for those suites of software. Computer Software access and support is contingent
upon RedEnvelope’s agreement to destroy any such Computer Software after use.

 

Outside Date

 

Provide will pass through Provide’s cost to purchase/license any software

 

2

--------------------------------------------------------------------------------


 

Additional Transition-Out Services

 -    Data Transfer;

 -    Hard Good transfer;

 -    Removal of Equipment.

 

Assistance (as needed) to transition the above-listed services, stand-alone
systems, or platforms of Provide out to RedEnvelope.

 

Outside Date

 

External costs shall pass through to RedEnvelope.

 

 

 

 

 

 

 

MANAGEMENT SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Management

 

Management of Wind-Down and Potential sale of Business and/or Assets

 

Outside Date

 

 

 

 

 

 

 

 

 

Continued legal support for corporate filings and notices from Provide

 

Includes access and support, including but not limited to support for corporate
filings, notices, intellectual property management, and contract review.

 

Outside Date

 

Hourly Rates for Services between April 1, 2015 and Outside Date:

·                       Management:

EVP, SCO: $200/Hr

VP, GM: $140/Hr

VP, SCO: $140/Hr

VP, HR: $100/Hr

·                       Legal: $140/Hr

 

 

 

 

 

 

 

Accounting Services

 

Same level

 

Outside Date

 

·                       On-site Wind-down

 

3

--------------------------------------------------------------------------------


 

Invoice Processing

 

Provide will continue to administer the collection of receivables and payment of
bills on behalf of RedEnvelope (Provide not responsible for payment)

 

Outside Date

 

Services related to Inventory Management: $100/Hr

·                  All other services (e.g., Payroll, General HR, Accounting):
$75/Hr

 

Access to financial systems

 

Access and support as currently provided, plus normal course access and
assistance for any transition to a new platform.

 

Outside Date

 

All filing costs, RedEnvelope employee costs or outside costs incurred shall
pass through to RedEnvelope.

Payroll

 

Payroll services for salary, commissions, bonuses, direct deposit, manual
checks, etc.

 

Outside Date

 

 

On-Site Wind-Down Services

 

Shut Down of Operations; Return Handling, etc.

 

Outside Date

 

 

 

4

--------------------------------------------------------------------------------
